Case 1:21-cv-20706-DPG Document 9 Entered on FLSD Docket 03/02/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: 1:21-cv-20706-GAYLES


 MEUDY ALBÁN OSIO in her personal
 capacity and in her capacity as the
 personal representative of the Estate of
 FERNANDO ALBERTO ALBÁN,
 FERNANDO ALBÁN OSIO, and
 MARIA FERNANDA ALBÁN OSIO,

        Plaintiffs,

 v.

 NICOLAS MADURO MOROS,
 FUERZAS ARMADA REVOLUCIONARIAS
 DE COLOMBIA (“FARC”), THE CARTEL
 OF THE SUNS a.k.a. CARTEL DE LOS
 SOLES, VLADIMIR PADRINO LOPEZ,
 MAIKEL JOSE MORENO PEREZ,
 NESTOR LUIS REVEROL TORRES, and
 TAREK WILLIAMSAAB,

       Defendants.
 _______________________________________/


             ORDER DIRECTING SERVICE BY UNITED STATES MARSHAL

        THIS CAUSE comes before the Court on Plaintiffs’ Motion for an Order Directing Service

 by the U.S. Marshal’s Office (the “Motion”) [ECF No. 5]. The Court has reviewed the Motion and

 the record and is otherwise fully advised. Based thereon, it is

        ORDERED AND ADJUDGED as follows:

        1.      Plaintiffs’ Motion for an Order Directing Service by the U.S. Marshal’s Office,

                [ECF No. 5], is GRANTED.
Case 1:21-cv-20706-DPG Document 9 Entered on FLSD Docket 03/02/2021 Page 2 of 2




       2.    Pursuant to Federal Rule of Civil Procedure 4(c)(3), the U.S. Marshal’s Office,

             Colorado District Office, is directed to serve the Complaint, [ECF No. 1], and

             Summons of Fuerzas Armada Revolucionarias de Columba, [ECF No. 5-1], on

             Juvenal Ovidio Ricardo Palmera Pineda (BOP Inmate #27896-016) at USP

             Florence Admax in accordance with the applicable Special Administrative

             Measures or BOP Regulations.

       3.    The U.S. Marshal’s Office must return a completed Form USM-285 (Process

             Receipt and Return) to Plaintiffs’ counsel within 10 days after service.

       DONE AND ORDERED in Chambers in Miami, Florida this 2nd day of March, 2021.




                                           ________________________________
                                           DARRIN P. GAYLES
                                           UNITED STATES DISTRICT JUDGE




                                              2
